EXHIBIT For more information contact:FOR IMMEDIATE RELEASE Jane Hoffer Chief Executive Officer Prescient Applied Intelligence 610-719-1600 x 308 jhoffer@prescient.com Prescient Applied Intelligence Reports Fourth Quarter and Full Year 2007 Results Company Achieves First Full Year of Profitability, Resulting in a Substantial Increase in its Cash Position, and the Removal of the Going Concern Qualification by its Independent Auditors Focus on Client Base and New Product Launches Positions Company for
